DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities: on page 8, a block of text between claims 31 and 32 is out of place.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 37 and 43 recite the limitation "the one or more header controls" in line 24-25.  There is insufficient antecedent basis for this limitation in the claim.  Claims 38-42 and 44-47 are rejected as dependent on a rejected base claim.  For further examination, “the one or more header controls” will be treated as “the one or more combine controls.”
Claim 43 recites the limitation “the soil opener control” in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Claims 44-47 are rejected as dependent on a rejected 
Claim 43 recites in line 32 that the soil opener actuator control actuates the one or more seed planting controls for moving the one or more soil openers.  It is unclear how the soil opener actuator control actuates the one or more seed planting controls, as opposed to itself moving the one or more soil openers as it is configured to.  Claims 44-47 are rejected as dependent on a rejected base claim.
Claim 44 similarly recites that the soil opener actuator control actuates the one or more seed planting controls for moving the one or more soil openers.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35, 38, 40, and 42-47
Claim 34 generally recites that the one or more soil opener controls are dependent on a direction of movement of the combine.  This is regarded as new matter, as there was no support for such control based on a direction of movement of the combine in the original disclosure.  While the specification does disclose soil opener control based on native operations of the combine, this does not suggest control based on the more specific direction of travel, as it would not be readily apparent to one having ordinary skill in the art to control based on the direction of travel from the teachings of the disclosure.
Claim 35 generally recites that two or more sets of one or more soil openers are operated based on a mounted location relative to the combine frame.  This is regarded as new matter, as there was no support for such control based on a mounted location relative to the combine frame in the original disclosure.  While the specification does disclose independent operation of tool frames, which may be mounted at different locations relative to the frame, this does not suggest independent operation based on said locations relative to the frame.
Claim 38 generally recites that the soil opener actuator control is dependent at least on a direction of travel of the combine.  This is regarded as new matter for similar reasons as described above with regard to claim 34.
Claim 40
Claim 42 generally recites that sets of one or more soil openers are operably controlled dependent at least on a direction of travel of the combine.  This is regarded as new matter for similar reasons as described above with regard to claim 34.
Claim 43 recites in the final three lines that the soil opener control moves the one or more soil openers to the planting position dependent on the thresher actuator control.  This is regarded as new matter for similar reasons as described above with regard to claim 40.  Claims 44-47 are rejected as dependent on a rejected base claim.
Claim 44 generally recites that the soil opener control is further dependent on at least a direction of travel of the combine.  This is regarded as new matter for similar reasons as described above with regard to claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 31-33, 37 rejected under 35 U.S.C. 103 as being unpatentable over Maurer (EP 0640276, referenced translation attached).
Regarding claim 28, Maurer discloses (Fig. 1-5) a planting system for a combine, comprising: a combine frame (1) operably supported by one or more axles and having an operator's cab, a header (1.1) operably attached to the combine frame for harvesting a crop; one or more header actuators ([0007], lines 1-3) for actuating the header to a harvesting position wherein the header is positioned proximate the soil and a non-harvesting position wherein the header is positioned away from the soil; a soil opening system having one or more soil openers (coulters 28) operably attached the combine frame; one or more soil opener actuators (8; Fig. 5) for actuating the one or more soil openers to a planting position wherein the soil openers are positioned in the soil and a non-planting position wherein the soil openers are positioned away from the soil; a seed handling system having one or more seed dispensers (31) with one or more seed tubes (26) operably connected to the one or more seed dispensers and a seed reservoir (5) adapted for housing cover crop seed, wherein each of the one or more soil openers include at least one of the one or more seed dispensers for 8planting cover crop seed.
Maurer does not explicitly disclose the operator’s cab having a control panel, one or more combine controls, and one or more soil opener controls.
However, Examiner takes Official Notice that combines generally have control panels in the operator’s cab, wherein the control panel has controls for any controlled system integrated into the combine.  Since the soil opening system has a controllable actuator, it would be readily apparent to one having ordinary skill in the art that the soil opening system would have soil opener controls at least for operation of the actuator.  Furthermore, a combine by definition is a combination of various systems, each of which is operated and overseen by an operator, who would be in the operator’s cab.  At the very least, to place any such controls in a control panel available to the operator is obvious.
Maurer does not explicitly disclose that the one or more soil opener controls comprises a soil opener actuator control for operating the one or more soil openers between the planting position and the non-planting position independent of the header.

Maurer does not explicitly disclose that at least one of the one or more axles is driven by a motor.
However, Examiner takes Official Notice that combines (and vehicles in general) are generally driven by motor (combustion engine) power transmitted to at least one axle.
Regarding claim 29, Maurer further discloses (Fig. 3) two or more sets of the one or more soil openers (the plurality of coulters shown may be grouped into any possible number of sets of at least one coulter), wherein a first set of the two or more sets of the one or more soil openers is operably controlled by the one or more soil opener controls and a second set of the two or more sets of the one or more soil openers is operably controlled by the one or more soil opener controls (all coulters and groups thereof are controlled by the same control).
Regarding claim 31, Maurer further discloses that the second set of the two or more sets of the one or more soil openers is operated dependent on the first set of the two or more sets of the one or more soil openers (being controlled by the same controller, operation of any coulter or group of coulters depends on the operation of each other).
Regarding claim 32
Regarding claim 33, Maurer further discloses that the one or more soil opener controls are dependent on at least one of the one or more native control operations of the combine (the planting system is integrated into the combine to the same extent that the harvesting/threshing systems are, making it native to the combine, and at the very least the soil opener controls are dependent on the power provided by and native to the combine).
Regarding claim 37, Maurer discloses (Fig. 1-5) a planting system for a combine, comprising: a combine frame (1) operably supported by one or more axles and having an operator's cab, a header (1.1) operably attached to the combine frame for harvesting a crop; one or more header actuators ([0007], lines 1-3) for actuating the header to a harvesting position wherein the header is positioned proximate the soil and a non-harvesting position wherein the header is positioned away from the soil; a soil opening system having one or more soil openers (coulters 28) operably attached the combine frame; one or more soil opener actuators (8; Fig. 5) for actuating the one or more soil openers to a planting position wherein the soil openers are positioned in the soil and a non-planting position wherein the soil openers are positioned away from the soil; a seed handling system having one or more seed dispensers (31) with one or more seed tubes (26) operably connected to the one or more seed dispensers and a seed reservoir (5) adapted for housing cover crop seed, wherein each of the one or more soil openers include at least one of the one or more seed dispensers for 8planting cover crop seed.
Maurer does not explicitly disclose the operator’s cab having a control panel, one or more combine controls, and one or more soil opener controls.
However, Examiner takes Official Notice that combines generally have control panels in the operator’s cab, wherein the control panel has controls for any controlled system integrated into the combine.  Since the soil opening system has a controllable actuator, it would be readily apparent to one having ordinary skill in the art that the soil opening system would have soil opener controls at least for operation of the actuator.  Furthermore, a combine by definition is a combination of various systems, 
Maurer does not explicitly disclose that the one or more soil opener controls comprises a soil opener actuator control for operating the one or more soil openers between the planting position and the non-planting position independent of the header.
However, as described above, it would be readily apparent to one having ordinary skill in the art that the soil opening system would comprise a control of the actuator at the very least.  Furthermore, operating the one or more soil openers independent of the header is a matter of obvious design, because to arrange the system otherwise (i.e. to make the soil opener operation dependent on the header) would comprise an additional, unnecessary step which would not be readily apparent to one having ordinary skill in the art.
Maurer does not explicitly disclose that operating the one or more soil openers between the planting and the non-planting positions is dependent on the one or more combine controls.
However, such operation would necessarily be dependent on the inherent combine control of turning the combine on to deliver power to the combine’s respective systems.
Maurer does not explicitly disclose that at least one of the one or more axles is driven by a motor.
However, Examiner takes Official Notice that combines (and vehicles in general) are generally driven by motor (combustion engine) power transmitted to at least one axle.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim 28 above, and further in view of Swanson (U.S. 4,333,534).

However, Swanson discloses (Col. 1, lines 13-20) that it is advantageous to provide independent control of planting elements due to varying soil conditions and terrain contours.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide independent operation of the soil openers or sets of at least one soil opener in the planting system of Maurer, in order to promote crop growth in varying soil conditions and terrain contours.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer as applied to claim 28 above, and further in view of Beaujot (U.S. 2009/0078178).
Maurer discloses the elements of claim 28 as described above, but does not disclose that the control panel comprises one or more seed handling system controls for operating the seed 10handling system dependent on operation of the one or more soil opener controls.
However, Beaujot discloses ([0012], lines 7-13) the practice of simultaneously shutting off seed meters and raising ground-engaging openers in order to avoid overseeding.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the planting system of Maurer with a seed handling system control at least for the purpose of shutting off seeding operations when the soil opener control actuates the soil openers to a raised position when not in use.  It would be readily apparent to one having ordinary skill in the art that shutting off meters when soil openers are raised would prevent the waste of seeds.

Allowable Subject Matter
Claims 39 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671